FILED
                            NOT FOR PUBLICATION                             MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THOMAS CLINTON,                                  No. 14-56049

               Plaintiff - Appellant,            D.C. No. 2:08-cv-04181-DOC-OP

 v.
                                                 MEMORANDUM*
R. DE LA CRUZ,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Former California state prisoner Thomas Clinton appeals pro se from the

district court’s summary judgment in Clinton’s 42 U.S.C. § 1983 action alleging an

Eighth Amendment deliberate indifference claim arising from defendant’s alleged

refusal to assist Clinton in securing housing upon Clinton’s release from prison.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Clinton

failed to raise a genuine dispute of material fact as to whether defendant was

deliberately indifferent to Clinton’s post-release housing needs. See Leer v.

Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (explaining that to prove deliberate

indifference, a plaintiff must show that the prison official’s “indifference was the

actual and proximate cause of the deprivation”).

      The district court did not abuse its discretion in denying Clinton’s motion for

dispositive sanctions because Clinton failed to show that defendant or defense

counsel withheld, altered or destroyed documents. See Ryan v. Editions Ltd. W.,

Inc., 786 F.3d 754, 759, 766 (9th Cir. 2015) (setting forth standard of review and

concluding that the district court did not abuse its discretion in denying sanctions

where spoliation was speculative).

      The district court did not abuse its discretion in denying Clinton’s motion for

appointment of counsel because Clinton failed to demonstrate extraordinary

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement for

appointment of counsel).


                                           2                                     14-56049
      We affirm the award of costs to defendant because Clinton failed to file a

motion for the district court to review the clerk-approved bill of costs. See Walker

v. California, 200 F.3d 624, 625-26 (9th Cir. 1999) (a party waives the right to

challenge a cost award if the party does not file a timely motion for review of the

award).

      Clinton’s motion for sanctions, filed on April 6, 2015, is denied. Clinton’s

request that oral argument be held in Pasadena, filed on May 12, 2015, is denied.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    14-56049